Citation Nr: 0600112	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  02-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Appeals (VA) Regional Office (RO) in Columbia, South 
Carolina.

In April 2004, the veteran, sitting at the RO, testified via 
video conference with a Veterans Law Judge (now retired) 
sitting at the Board's central office in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an October 2005 letter, the RO advised the veteran that 
the Veterans Law Judge who presided at his April 2004 hearing 
was no longer employed by the Board.  The law requires that 
the Veterans Law Judge who conducts a hearing on an appeal 
must participate in any decision on that appeal.  The veteran 
was requested to indicate if he wanted to attend another 
hearing before a Veterans Law Judge.

On December 21, 2005, the Board received the veteran's signed 
request to testify at a new hearing at the RO before a 
Veterans Law Judge.

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claim without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a hearing 
at the RO before a Veterans Law Judge.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.704 (2005).


Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
hearing at the RO before a Veterans Law 
Judge, in accordance with the veteran's 
request.  Appropriate notification of the 
hearing should be given to the appellant 
and his representative, and such 
notification should be documented and 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


